Citation Nr: 1211648	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial, compensable rating for residuals of testicular trauma.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1955 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO granted service connection for a disorder of the testicles and assigned an initial, noncompensable rating, effective July 21, 2008.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal in November 2011.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for a disorder of the testicles, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In May 2011, an Acting Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board notes that, in light of findings on VA examination in June 2011, and to more accurately characterize the Veteran's disability of the testicles, the claim has been recharacterized as reflected on the title page.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

A review of the record shows that the Veteran' s testicle disability was most recently evaluated during a June 2011 VA examination.  In his August 2011 NOD, however, the Veteran reported that his disability has deteriorated.  Specifically, the Veteran reported constant pain and, as noted, that he has been recently prescribed medication to treat his disability.  The Board notes that on VA examination in June 2011, the Veteran had not been prescribed any medication for his disability, and was taking only Ibuprofen and aspirin to manage his symptoms.   To ensure that the record reflects the current severity of the Veteran's disability, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim on appeal.  In this regard, in his August 2011 NOD, the Veteran indicated that he was recently prescribed prescription medication to treat his disability by the Dorn Veterans Hospital at the Columbia VA Medical Center (VAMC).  Treatment of the Veteran's disability with prescription medication may be relevant to determining whether a compensable rating is warranted under the applicable diagnostic code assigned to the Veteran's disability, as such a rating requires evidence of long-term drug therapy, hospitalizations, or intermittent intensive management.  Also, in his November 2011 substantive appeal, the Veteran specifically requested that "any and all additional medical info" from the Dorn Veterans Hospital at the Columbia VAMC be obtained and considered in the adjudication of his claim.  While the claims file currently includes outpatient treatment records dated up to June 1, 2011 the Veteran's statements clearly indicate that pertinent VA records remain outstanding.  Unfortunately, under these circumstances, the Board has no alternative but to remand the matter on appeal in order to obtain the identified VA medical records, and for reconsideration of the claim in light of the additionally-received evidence. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Columbia VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from June 1, 2011 onward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, while the matter is on remand, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Columbia VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 1, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all residual symptoms and/or functional impairment associated with the Veteran's testicular trauma.  He or she should also specifically indicate whether the Veteran's disability requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.

The examiner should set forth all examination findings, along with the complete rationale for any the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


